Citation Nr: 1742480	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-12 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to July 8, 2013, and a rating in excess of 20 percent from that date, for service-connected chronic myofascial lumbar strain.  

2.  Entitlement to a separate rating in excess of 20 percent prior to July 14, 2014, and a rating in excess of 60 percent from the date, for left lower extremity radiculopathy.

3.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected lumbar spine and associated radiculopathy disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife (C.Y.), his son (C.Y.), and his daughter (B.Y.)


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1988 to November 1997, and from June to December 2009.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO granted service connection for chronic myofascial lumbar strain and assigned an initial, 10 percent rating, effective December 31, 2009.  In July 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In an August 2013 rating decision, the RO assigned a higher, 20 percent rating for the Veteran's lumbar spine disability, effective July 8, 2013.  In a September 2015 rating decision, the RO determined that clear and unmistakable error had been committed with respect to the effective date assigned for the award of service connection for the chronic myofascial lumbar strain disability.  As a result, the RO determined that the initial 10 percent rating was effective from January 1, 2010, while the higher, 20 percent rating remained effective from July 8, 2013.  

In November 2015, the Veteran, and his wife, son, and daughter testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the record.

In January 2016, the Board remanded the Veteran's claim for higher ratings for service-connected chronic myofascial lumbar strain to the AOJ for further evidentiary development.

Because this appeal emanates from the Veteran's disagreement with the initial rating assigned following the award of service connection for chronic myofascial lumbar strain, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the agency of original jurisdiction (AOJ) has awarded a higher rating from July 8, 2013, inasmuch as higher ratings for the disability are assignable before and after that date, and the Veteran is presumed to seek the maximum benefit for his disability, a claim encompassing requests for a higher rating at each stage (as reflected on the title page) remains viable on appeal.  See id.; See also AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board additionally notes that, in an April 2013 rating decision, the AOJ granted service connection for associated radiculopathy affecting the left lower extremity and assigned an initial 20 percent rating, effective December 21, 2012.  The AOJ assigned a higher, 60 percent, rating for the left lower extremity radiculopathy, effective July 14, 2014, in a September 2016 rating decision, following the Board's remand.  While the Veteran did not appeal the April 2013 or September 2016 rating decisions with respect to the propriety of those assigned ratings, , as explained below, in this case, the Board finds that the matter of the ratings for the left lower extremity radiculopathy is part and parcel of his claim for higher ratings for his lumbar spine disability. 

As explained in more detail, below, given the evidence of record suggesting that the Veteran may be unemployabledue to his service-connected back and associated radiculopathy disabilities, that are the subjects of this appeal, the Board has expanded the appeal to include the matter of entitlement to a TDIU due to those disabilities,  to include on an extra-schedular basis.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

While the Veteran previously had a paper claims file, this  appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  All records have been reviewed.

The Board's decisions addressing the higher rating claims for lumbar spine disability and associated radiculopathy are set forth below.  The matter of the Veteran's entitlement to a TDIU due to these  disabilities is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  The collective medical and lay evidence indicates that, from January 1, 2010 to December 20, 2012, the Veteran's thoracolumbar spine disability was manifested by guarding and/or muscle spasm that did not result in abnormal gait or spinal contour, but not by a compensable level of limitation of motion; and that since December 21, 2012, the disability has been manifested by flexion reasonably limited to 30 degrees but not by any unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome (IVDS) having a total duration of at least 6 weeks during a 12-month period

3.  The collective medical and lay evidence indicates that, with respect to left lower extremity radiculopathy as a separately ratable neurological manifestation of service-connected lumbar spine disability, since January 1, 2010, the Veteran has had mild, incomplete paralysis involving the left sciatic nerve; since December 21, 2012, he has had moderate, incomplete paralysis involving the left sciatic nerve; and since July 7, 2014, he has had severe, incomplete paralysis involving the left sciatic nerve.

4.  The schedular criteria are adequate to rate the service-connected lumbar spine disability under consideration, and ts associated neurological manifestation, at all points pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 10 percent for service-connected lumbar spine disability,  prior to December 21, 2012, are not met..  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating for service-connected lumbar spine disability, from  December 21, 2012, are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate, 10 percent, but no higher, rating for left lower extremity radiculopathy,  for the period from January 1, 2010, to December 20, 2012, are met.  38 U.S.C.A. §§ 1155, 5107(b)); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8520 (2016)

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 60 percent rating for left lower extremity radiculopathy, from July 7, 2014, are met.  38 U.S.C.A. §§ 1155, 5107(b)); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8520.

5.    The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy, for the period from December 20, 2012 to July 7, 2014, or a rating in excess of 60 percent from July 7, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107(b)); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

A fully compliant, pre-adjudicatory December 2010 AOJ letter provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

As this is an appeal arising from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records and examination reports.  There are no outstanding requests to obtain any relevant private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  Moreover, as explained below, the examination reports of record are adequate for evaluation and no further examination in connection with the claims is necessary. 

Also of record and considered in connection with the appeal is the transcript of the Board hearing, along, with various statements by the Veteran included in his appellate submissions.  

Specifically, as regards the Veteran's November 2015 Board hearing, the Board notes that, during the hearing, the undersigned identified the issues on appeal, to include the matters herein decided.  Also, information was elicited regarding the Veteran's current symptoms pertaining to his claim for an initial compensable rating for lumbar spine disability, and as to the existence of any outstanding medical records.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence with respect to this claim, on these facts, such omission was harmless, as subsequent to the hearing, the Board sought further development of the claim, and, as a result, additional evidence, including an additional VA examination report, was ultimately added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In the January 2016 Board remand, the Board directed the AOJ to obtain updated VA treatment and/or private records, and provide the Veteran with a VA spine examination.  The AOJ obtained updated VA treatments records and there are no outstanding requests to obtain any private medical records relevant to the claim for which the Veteran has both identified and authorized VA to obtain on his behalf.  The Veteran was provided with an additional VA examination in May 2016.  Thus, as the requested action has been accomplished, to the extent possible, no further action to ensure compliance with the prior e remand directives is required. See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As a final point, the Board notes that in connection with the claim, the AOJ arranged for VA examinations in March 2012, December 2012, and May 2016 to obtain information as to the severity of the disability (the reports of which are record).  These examination reports contain all findings necessary to evaluate the disability and the findings are supplemented by the medical evidence of record as well as the Veteran's statements.  The Board finds no lay or medical evidence of record since the May 2016 VA examination references any increase in severity to an extent that a higher rating may be warranted.  Thus, no additional VA examination is warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995). 

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacs authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See, generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Inasmuch as the AOJ has already assigned staged ratings for the Veteran's lumbar spine and associated radiculopathy disabilities, for each, the Board will consider the propriety of the rating disabilities stage, as well as whether any, or any further, staged rating is warranted. 


      A.  Chronic Myofascial Lumbar Strain

Although the ratings for the Veteran's lumbar spine disability have been assigned under Diagnostic Code 5237 (for lumbosacral or cervical strain), the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated. 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2). 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Additionally, a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, and held that the sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring VA examinations to include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  

Alternatively, lumbar spine disability involving disc disease may be rated under a Formula for Rating Intervertebral Disc Syndrome (IVDS), based on the frequency and duration of incapacitating episodes, which are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).. 

As noted above, the relevant evidence in the record includes lay testimony, the Veteran's VA treatment records, and reports of VA examinations conducted in March 2012, December 2012, and May 2016. 

On March 2012 VA spine examination, the examiner noted a diagnosis of chronic myofascial lumbar sprain without evidence of radiculopathy.  The Veteran noted that since his in-service back injury, the pain had remained present and unchanged in location.  He reported increased pain when bending, lifting, and straining to have a bowel movement.  He reported little relief with corticosteroid injections, or with various pain relief medications.  The Veteran denied having flare-ups that impacted his thoracolumbar spine function.  

Range of motion testing revealed normal flexion to 90 degrees; extension and right and left lateral flexion were all limited to 20 degrees; right lateral rotation was limited to 15 degrees, and left lateral rotation was limited to 20 degrees.  There was no objective evidence of painful motion with any range of motion.  The Veteran did not have additional range of motion limitation after repetitive-use testing.  Additionally, the examiner noted that he had additional functional loss, impairment of limitation of range for motion in that he had less motion than normal and as a result of pain on movement.  The Veteran additionally had localized tenderness in the lumbar paraspinous musculature on the left with increased tone in the muscle, but not true spasm.  The examiner additionally noted that the Veteran had guarding and/or muscle spasm present, but that this did not result in abnormal gait or spinal contour.  

Muscle testing was normal, and reflex examination revealed hypoactive results for the bilateral knees.  The Veteran denied having any radicular pain or any other signs or symptoms due to radiculopathy.  There was additionally no evidence of intervertebral disc syndrome of the thoracolumbar spine.  The Veteran did, however, report using a brace and cane on a regular basis.  

The December 2012 VA examination noted that the Veteran's actual disability consisted of lumbar degenerative disc disease with left S1 radiculopathy.  The Veteran's reported symptoms included severe daily pain in the left lower lumbar region, increased with standing or sitting in place for 10 minutes, although the examiner noted that he did not have flare-ups of thoracolumbar spine disability.  He reported that he had not worked for four years due to his lumbar and leg pain.  

Range of motion testing results show that flexion was limited to 80 degrees, with objective evidence of painful motion beginning at 30 degrees.  Extension was limited to 10 degrees with objective evidence of painful motion beginning at zero degrees.  Right lateral flexion was limited to 20 degrees with objective evidence of painful motion beginning at 15 degrees.  Left lateral flexion was limited to 15 degrees with objective evidence of painful motion beginning at 10 degrees.  Right and left lateral rotation both were limited to 25 degrees with objective evidence of painful motion beginning at 20 degrees.  Repetitive use testing did not result in additional range of motion loss.  The examiner noted that the Veteran had additional functional loss, functional impairment and or additional limitation of range for motion in that he had less movement than normal and as a result of weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  

On sensory examination, the Veteran had decreased sensation to light touch on left upper anterior thigh, the left thigh/knee, the left leg/ankle, and he did not have any sensation to light touch in the left foot/toes.  With respect to radiculopathy, the Veteran had moderate left lower extremity pain, with severe intermittent pain, and moderate paresthesias and/or dysesthesias, and numbness of the left lower extremity.  The examiner assessed moderate, incomplete paralysis of the left sciatic nerve.  Other examination results were substantially similar to the March 2012 VA examination results.  

The Veteran's VA treatment records reveal ongoing complaints of back pain with left leg radiculopathy.  An August 2011 physical medical rehabilitation report noted that the Veteran had an evaluation for left leg pain present for approximately two years.  On testing, however, the physician concluded that there was no electrodiagnostic evidence of lumbo-sacral radiculopathy.  Nonetheless, a clinical report dated the next day included a diagnosis of lumbar radiculopathy.  The Veteran later underwent an MRI of lumbar spine in July 2013.  Findings noted partial loss of lumbar lordosis.  Other findings included small disc protrusion at L4-5, and an annular fissure at L5-S1; and mild facet joint degeneration at L4-5 and L5-S1.  A July 2014 VA physical therapy consultation report noted that flexion of the trunk was limited to 40 degrees.  An August 2014 VA physical therapy discharge note indicated that the forward flexion was then limited to 45 degrees.  

The Veteran was most recently afforded a VA spine examination in May 2016.  The examiner noted that the Veteran's back pain had been exacerbated by a motor vehicle accident (MVA) in July 2014.  The examiner noted that the Veteran reported that his back pain and radicular pain had worsened in 2012, for no identifiable reason.  The most recent exasperation of his pain occurred as a result the July 2014 MVA.  While the examination report included findings pertaining to the Veteran's range of thoracolumbar spine motion, most notably, the examiner indicate that the Veteran now had IVDS of the thoracolumbar spine and that he had episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician for a total duration of at least six weeks during the preceding 12-month period.  The examiner noted that no ankylosis of the spine was present.  The examiner additionally noted that the Veteran's left lower extremity radiculopathy involving the sciatic nerve was now severe.  

Given the foregoing, the Board finds that there is insufficient evidence to find that the Veteran met the criteria for a disability rating higher than 10 percent prior to December 21, 2012.  While the Veteran reported increased pain when bending, lifting, and straining to have a bowel movement during his March 2012 VA examination, he otherwise denied having flare-ups of thoracolumbar spine disability.  Additionally, range of motion testing did not show limitation consistent with a compensable rating and there was no objective evidence of pain on motion.  The assigned 10 percent rating was based on the noted present guarding and/or muscle spasm that this did not result in abnormal gait or spinal contour.  Although testing during the examination does not appear to have been done in passive motion, and results were not distinguished between weight-bearing and nonweight-bearing, remand for such testing at this point would be futile where the examiner cannot be asked to opine on what such range of motion testing results might have been like more than five years ago.  Moreover, given that the Veteran's ranges of motion did not reach a compensable level of limitation, that Board cannot make a finding that any such limitations on testing may have approximated limitations consistent with the next higher, 20 percent, rating.  

However, considering the pertinent medical and lay evidence in light of the applicable legal authority, and taking into consideration functional limitations due to pain, the Board finds that from December 21, 2012, the date of his second VA spine examination, the evidence is at least relatively evenly balanced on the question of whether the Veteran's thoracolumbar forward flexion has been  limited to 30 degrees or less, warranting the 40 percent rating under the General Rating Formula.

As indicated, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula for the spine.  See 38 C.F.R. §§ 4.40, 4.45, Deluca, supra; Johnson, supra. 

As noted above, the December 2012 VA examination included findings that thoracolumbar range of motion testing revealed objective evidence of pain at 30 degrees of flexion.  Moreover, the report further noted that the Veteran's range of thoracolumbar spine functionality was additionally limited due to weakened movement and pain on movement.  The Veteran had additionally previously reported having pain when bending, and lifting.  The Board finds that the examination findings as well as the Veteran's credible reports constitute credible evidence that his thoracolumbar range of motion was reasonably limited to 30 degrees, consistent with a 40 percent rating.  

As the 40 percent disability is the highest assignable rating based on limitation of thoracolumbar spine motion, the Board need not discuss compliance of the December 2012 and May 2016 VA examination findings with applicable regulations and case law pertaining to additional loss of range of motion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra, Correia, supra.

The Board additionally finds that since December 21, 2012, the criteria for at least the next higher, 50 percent rating, under the General Rating Formula are not met at any pertinent point, as a 50 percent rating requires evidence showing unfavorable ankylosis of the entire thoracolumbar spine, and such has not been shown at any point pertinent to the entire period under consideration.

Finally, while the  May 2016 VA examiner found-based on the Veteran's own reported history-that he  had suffered incapacitating episodes of IVDS with a total duration of at least six week during the preceding 12-month period, the Board notes that as a diagnosis of IVDS as a progression of, or associated with, the myofascial lumbar strain is not documented in the record, the Formula for Rating IVDS based on incapacitating episodes does not appear to have any applicability in the instant case.  Notably, however, even if applicable, the examiner's finding is consistent with no more than a 40 percent rating under that that Formula.  

B.  Left Lower Extremity Radiculopathy

As for the Veteran's associated left lower extremity radiculopathy, the Board points out that Note 1 of the General Rating Form directs VA to consider whether combining ratings for orthopedic and neurological manifestations of lumbar spine disability would result in a higher rating.  As such, the Board has also considered the propriety of the award of service connection and assignment of a separate 20 percent rating effective December 21, 2012, and of a 60 percent rating, effective July 14, 2014, for radiculopathy to the sciatic nerve of the left lower extremity.

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost. 

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 

Here, where the Veteran has consistently reported having associated left lower extremity since before he initiated his appeal for the lumbar spine disability, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the record supports a finding that he has had at least mild, incomplete sciatic nerve paralysis since, the t January 1, 2010 effective date of the award of service connection.  However, no higher rating is assignable prior to December 21, 2002.  As the March 2012 VA examiner  then failed to find objective evidence of the left lower extremity radiculopathy, , the Board cannot find that the Veteran's radiculopathy resulted in incomplete sciatic paralysis of moderate severity.  

The 20 percent disability rating awarded effective December 21, 2012, is consistent with findings in the December 2012 VA examination report, diagnosing him with moderate, incomplete left sciatic nerve paralysis.  Notably, the record presents no basis for any higher rating for radiculopathy prior to July 2014.  Additionally, the 60 percent rating assigned for severe, incomplete sciatic paralysis was made consistent with findings from a July 2014 VA back examination  following the Veteran's MVA, where he reported having constant stabbing pain to his lower extremity, with constant numbness to the left second and fifth toes.  The addendum to that evaluation noted that the Veteran's left lower limb would give way to resistance secondary to increasing pain.  These findings were supported by the May 2016 VA examination report noting that he had severe, incomplete left sciatic nerve paralysis.  The Board notes, however, that the effective date assigned was July 14, 2014, the date of the addendum report, rather than July 7, 2014, the date of the original evaluation.  Thus, the Board finds that the 60 percent rating is warranted effective July 7, 2014.  However, as complete paralysis has not been shown, a rating in excess of 60 percent is not warranted at any pertinent point.

While the Veteran has consistently complained of radiating pain into the left lower extremity throughout the period under consideration in this appeal,  there is otherwise insufficient evidence for finding that any higher rating is warranted for the left lower extremity radiculopathy at any earlier point.  

Accordingly, the Board finds that, as of the January 1, 2010 effective date of the award of service connection for lumbar spine disability, the Veteran has been shown to have radiculopathy of the left lower extremity as a separately ratable neurological manifestation of his service-connected lumbar spine disability.  Moreover, considering the evidence in light of applicable rating criteria, the Board finds that a 10 percent, but no higher disability rating is warranted from January 1, 2010, to December 20, 2012; that the currently assigned 20 percent, but no higher, disability rating is appropriate from December 21, 2012, through July 6, 2014; and that a 60 percent , but no higher disability rating is shown to be warranted effective July 7, 2014. 

Further, the Board finds no objective findings of any other neurological abnormalities associated with the Veteran's service-connected lumbar spine disability to warrant assignment of any separate, compensable rating for any manifestation(s) of lumbar spine disability, nor is there evidence of any associated impairment warranting evaluation under any other provision(s) of VA's rating schedule.

C.  Extra-schedular Consideration

The above determinations are based on consideration of applicable provisions of VA's Rating Schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected lumbar spine disability, or the associated neurological manifestation considered herein, been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate . See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 3.321 (b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected lumbar spine disability, and the separately-rated, neurological manifestation discussed above at all pertinent points.  The Board finds that the rating schedule fully contemplates the described symptomatology associated with each disability-including, specifically as regards the lumbar spine, limited motion, weakness, fatigue, and pain.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the applicable schedular criteria.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's lumbar spine disability, in particular, or either associated radiculopathy of the left and right lower extremities. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014) a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Notably, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) .  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that, while the Board has resolved all reasonable doubt in the Veteran's favor in awarding a higher 40 percent rating for the Veteran's lumbar spine disability from December 21, 2012, as well as a separate 10 percent rating for associated radiculopathy of the left lower extremity effective January 1, 2010, the date of the back disability claim, and in finding that the higher 60 percent rating is warranted effective July 7, 2014, the preponderance of the evidence is against the assignment of any higher rating for any disability under consideration at any pertinent point.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating higher than 10 percent for service-connected lumbar spine disability, for the period prior to December 21, 2012, is denied.  

A 40 percent but no higher rating for service-connected lumbar spine disability, from December 21, 2012, is granted, subject to the legal authority governing the payment of compensation.

A separate,10 percent but no higher rating for left lower extremity radiculopathy  from January 1, 2010 to December 20, 2012, is granted, subject to the legal authority governing the payment of compensation.

A separate, 60 percent but no higher rating for left lower extremity radiculopathy, , from July 7, 2014, is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 20 percent from December 20, 2012 to July 7, 2014, and a rating  in excess of 60 percent from July 7, 2014 for left lower extremity radiculopathy s denied.


REMAND

Although the Board regrets the additional delay, review of the claims file reveals that further AOJ action on the remaining matter on appeal is warranted.

With respect to the matter of the Veteran's entitlement to a TDIU due to the lumbar spine disability and associated radiculopathy, the Board observes that the March 2012 VA examiner noted that the Veteran was not able to work as a mechanic due to his low back condition, and that the December 2012 and May 2016 VA examiners indicated that he was limited in standing, sitting, and walking, and in performing any manual task, as a result of his chronic low back and radicular pain, the May 2016 VA examiner also noted that he was involved in vocational rehabilitation for a criminal justice position.  

While the claims file contains the Veteran's vocational rehabilitation documentation, it remains unclear whether he has indeed been able to secure or follow substantially gainful employment, and if so, during what portions of the appeal period.  Remand is required in order to obtain a formal TDIU claim from the Veteran documenting this information. 

Furthermore,  although the December 2012 VA examiner expressed his opinion that the Veteran was able to engage in sedentary employment, further medical comment is required with respect to the functional effects of the Veteran's spine and associated neurological disabilities.  The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.   See 38 C.F.R. § 4.16 (a) ; Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity ( see 38 C.F.R. § 4.10  and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the individual and combined functional effects of the lumbar spine and associated radiculopathy disabilities would be helpful in resolving the TDIU matter.  

Hence, the RO should arrange for the Vetera to under VA spine examination by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the TDIU claim..  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  Adjudication of the claim should include consideration of whether the procedures for referral of the claim for extra-schedular consideration, prescribed in 38 C.F.R. § 4.16(b),are invoked.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish the Veteran with a  formal TDIU claim form (VA Form 21-8940), and ask that he complete and return the form, identifying his employment activities since January 1, 2010, and his educational experience.  Ensure that he receives appropriate VCAA notice for a claim of entitlement to a TDIU, and that appropriate development for the TDIU claim takes place in accordance with his submissions.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to particularly include any records of treatment for his service-connected disabilities.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate physician..

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies to include laboratory testing, if warranted, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should fully describe the individual and combined functional effects of the Veteran's service-connected lumbar spine disability and associated radiculopathy of the left  lower extremity on his activities of daily living, to include employment.  In doing so, the examiner fully describe the impact of these disabilities on the Veteran's ability to perform the physical acts required for substantially gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

Also, in addressing the above, the examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s).

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the matter of the Veteran's entitlement  to a TDIU due to service-connected lumbar spine disability and associated left lower extremity radiculopathy, to include on an extra-schedular basis.  The claim should be adjudicated in light of all pertinent evidence-to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether the procedures for referral of the claim for extra-schedular consideration, prescribed in 38 C.F.R. § 4.16(b), are invoked.  

7.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


